Title: [Diary entry: 31 July 1786]
From: Washington, George
To: 

Monday 31st. Mercury at 67 in the Morning—73 at Noon and 70 at Night. Morning lowering, with small sprinklings of rain, but too light to wet any thing. About one Oclock it cleared—Wind pretty fresh from the No. East & clear afterwards. Mr. Willm. Craik who came here to dinner, afterwards went away for Alexandria on his journey to Hampshire [County]. Accompanied by Colo. Humphreys, rid to the Plantations at the Ferry and Dogue run. At the first, the plowing of the cut upon the hill was finished and the plows in the drilled corn by the fish house. The Hoes were at work in the other drilled corn. At Dogue run the Hoes had just finished the Cut they had been in; and the Plows the drilled corn; into which the Hoes had entered on the East side next the Swamp. The Plows would now cease till the Horses could be a little refreshed & get out wheat for sowing.